Examiner’ Comments
This action is in response to the amendment filed on 03/10/2022.
Claims 1-6 and 9-20 are pending and have been examined.
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JP on 05/27/2020. It is noted, however, that applicant has not filed a certified copy of the JP 202010460056 application as required by 37 CFR 1.55.
4.	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Reasons for Allowance
3.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose or make obvious the claimed combination including the following features:
wherein the switching member is disposed in the housing and is provided with a through hole for a rotor of the motor to pass through, the switching member is provided with an operating structure for a user to operate to drive the switching member to rotate, and the housing is provided with a hole for the operating structure to pass through.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731